Citation Nr: 1752800	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  08-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity prior to February 8, 2007

2.  Entitlement to an evaluation in excess of 40 percent for radiculopathy of the right lower extremity on or after February 8, 2017.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1983 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2012, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript is of record.  In August 2017, the Veteran was given the opportunity to testify at another hearing before a different Veterans Law Judge; however, she responded that she did not want to appear at an additional hearing.  Therefore, the Board finds that there is no outstanding hearing request.

The Board remanded the case for further development in April 2013.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in connection with her increased evaluation claim in December 2015.  The examiner found that the Veteran had a normal gait, moderate intermittent pain, and no numbness.  He also indicated that there was mild incomplete paralysis.  However, in March 2017, the Veteran asserted that she had an abnormal gait due to recurrent pain and uneven leg length.  She also indicated that her condition had not improved.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected radiculopathy of the right lower extremity.

With respect to the claim for TDIU, the Board also finds that a VA examination is needed to assess the combined effects of the Veteran's service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for her service-connected right lower extremity radiculopathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate the records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected radiculopathy of the right lower extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy.  He or she should also state whether the Veteran has complete paralysis where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 

In addressing the relevant clinical findings, the examiner should note the location and severity of any neurological symptoms and the nerve groups involved.


A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history," copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Thereafter, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.   The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities and any resulting occupational impairment.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note that the Veteran is service-connected for modified radical left mastectomy adenocarcinoma; radiculopathy of the right lower extremity; lumbar disc disease L4-S1; urinary stricture; limited motion of the left arm; and surgical scars.

In rendering this opinion, the examiner should not consider any other nonservice-connected disabilities.

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims file. 

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


